Citation Nr: 1546938	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-21 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depressive disorder with memory impairment (an acquired psychiatric disorder).  

2.  Entitlement to service connection for recurrent traumatic brain injury (TBI) residuals, to include residuals of a concussion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2002 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The March 2002 rating decision, in pertinent part, denied service connection for PTSD.  The February 2007 rating decision, in pertinent part, denied service connection for bipolar disorder, depression, and a concussion.  

In August 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In the March 2002 rating decision, the RO, in pertinent part, denied service connection for PTSD.  The Veteran did not appeal the March 2002 rating decision.  In March 2005, the Veteran petitioned to reopen the claim of service connection for PTSD and indicated that he believed portions of his service treatment records were missing from the record.  In February 2007, the RO denied reopening of service connection for PTSD, determining that new and material evidence had not been received.  However, following the February 2007 rating decision, the Veteran submitted copies of his service treatment records that were not previously on record.  Therefore, the RO, in December 2007, reconsidered the Veteran's claim of service connection for PTSD.  At that time, the RO reopened the Veteran's claim on the basis of new and material evidence, but continued the previous denial of service connection.  

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. 
§ 3.156(c) (2015).  According to the December 2007 rating decision, the Veteran submitted copies of his service treatment records dated between March 21, 1972, and March 28, 1972.  These service treatment records has yet to be associated with the Veteran's electronic record and are currently unavailable for review by the Board; therefore, the Board must rely on the RO's findings regarding their relevancy.  According to the December 2007 rating decision, these service treatment records detail treatment the Veteran received for jaw and dental fractures sustained during a fight.  As the Veteran contends that his psychiatric symptoms stem from this March 1972 incident, the Board finds these service treatment records are relevant to the issue of service connection for PTSD.  Therefore, the RO should have reconsidered the original March 2002 denial of service connection without requiring new and material evidence.  

In addition, after reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Therefore, in consideration of Clemons and the other diagnoses of record, the Board has recharacterized the claims as reflected on the title page.

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for an acquired psychiatric disorder and recurrent TBI residuals.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  

VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as service department records.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Following the February 2007 rating decision, the Veteran submitted copies of his service treatment records dated between March 21, 1972, and March 28, 1972; these service treatment records were not previously of record.  According to the December 2007 rating decision, these records were reviewed and considered by the RO; however, these records do not appear to be associated with the Veteran's electronic claims file available for review by the Board.  As these service treatment records appear relevant to the current claims on appeal and have yet to be associated with the Veteran's electronic claims file, VA is obliged to obtain them.  Id.  The AOJ should attempt to locate the documents that were submitted and make additional efforts to attempt to locate any missing records.  

VA must also afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In addition, when VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran was afforded a VA psychiatric examination in December 2001.  At that time, the Veteran indicated that his psychiatric symptoms stemmed from direct combat he experienced during active service.  While the Veteran described an instance where his ship received small arms fire, the VA examiner opined that the Veteran was never in danger.  Following examination, the VA examiner provided a diagnosis of malingering and opined that the Veteran was "grossly exaggerating his military combat experiences when in fact he had none."  

Since the December 2001 VA examination, the Veteran contends that his current psychiatric symptoms stem from an in-service physical assault by another service member.  The Veteran indicates that he was kicked and punched on multiple occasions by the same service member.  In particular, the Veteran contends that the initial assault, in March 1972, lead to a fracture of his jaw and avulsion of several of his teeth.  See Hearing Transcript pp. 4-7.  The December 2007 rating decision indicates that the service treatment records submitted by the Veteran reflect treatment for jaw and dental fractures resulting from an altercation.  In addition, the Veteran contends that he was sexually harassed by this particular service member.  See id at p. 20.  The Veteran did not discuss these contentions during the December 2001 VA examination and the March 1972 service treatment records were not of record in December 2001.  Therefore, the Board finds the December 2001 VA examination and opinion therein to be inadequate for the purposes of adjudicating the Veteran's claim of service connection for an acquired psychiatric disorder.  Accordingly, a new VA examination and opinion are needed.  

With respect to the claim of service connection for recurrent TBI residuals, a VA examination was scheduled to occur in March 2006, but the Veteran failed to report for the examination and did not provide any reason for his failure to report.  See 38 C.F.R. § 3.655(b) (indicating that if a veteran does not appear at a scheduled VA examination and does not present evidence of good cause, VA may proceed with adjudication of the claim on the basis of the evidence of record).  However, the Board finds the current medical evidence of record insufficient for adjudication at this time.

The Veteran was afforded a VA examination in November 2001 (prior to the current claim) in connection with a claim of service connection for residuals of a skull fracture.  At that time, the only source of head trauma reported by the Veteran or noted by the VA examiner was a 1998 motor vehicle accident (which is described elsewhere in the record as a suicide attempt in which the Veteran, while drunk, drove his car into a tree).  Following examination, the VA examiner provided a diagnosis of posttraumatic headache and mild cognitive dysfunction.  Private treatment records indicate that this accident resulted in a loss of consciousness.

In addition, the evidence of record contains private treatment records reflecting treatment following motor vehicle accidents in 1986 and in 2003, in which the Veteran, in both instances, was rear-ended.  In several private treatment records following the 2003 accident, the Veteran's private physician indicated that the Veteran reported frequent headaches, insomnia, and short-term memory loss, which, in September 2003, the private physician opined "were more probable than not directly caused by the [May 2003] accident."  

As with his claimed psychiatric disability, the Veteran contends that his current concussive symptoms stem from the March 1972 in-service physical assault by a fellow service member.  Specifically, during the August 2015 Board hearing, the Veteran testified that this altercation resulted in a fracture to his jaw and avulsions of several teeth, which caused concussive symptoms, such as headaches, memory disturbances, and visual difficulties that have continued since service.  In light of the Veteran's current contentions and the insufficient medical evidence currently of record addressing such contentions, the Board finds that there to be insufficient evidence upon which to decide this claim, and the Veteran should be rescheduled for a VA examination.  

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5).   See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  See id; see also 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in August 2012 and, as such, the claim of service connection for an acquired psychiatric disorder is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim must also be considered using the DSM-IV criteria.

The Veteran is hereby advised that failure to report for the scheduled examinations, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following actions:

1. Attempt to locate the copies of service treatment records dated between March 21, 1972 and march 28, 1972 that were submitted by the Veteran after the February 2007.  If the documents are located, associated them with the record.  If the documents cannot be located, document that fact in the record.  

2. Request the Veteran's complete service department records from the appropriate source(s).  This request should include service personnel records and service medical records.  All such available records should be associated with the Veteran's claims file.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3. Contact the Veteran and request that he submit copies of any and all service department records in his possession.  All records submitted by the Veteran should be associated with the claims file.  

4. Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. 

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to identify all current psychiatric diagnoses using either the DSM-5 or DSM-IV criteria.  The VA examiner is then specifically requested to offer the following opinions: 

a. Does the Veteran meet the criteria for a diagnosis of PTSD using either the DSM-IV or DSM-5 criteria? 

i. If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service, or is otherwise related to active service?  If a diagnosis of PTSD is rendered, the examiner should identify the claimed stressor that serves as the basis for the diagnosis of PTSD.

ii. If the Veteran fails to meet the criteria for a diagnosis of PTSD under both DSM-IV and DSM-5, the VA examiner should specifically identify which portion(s) of each criteria the Veteran failed to satisfy. 

b. Regarding any other psychiatric diagnosis, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder had its onset during service, or is otherwise related to active service?

In rendering the above opinions, the VA examiner should specifically comment on the Veteran's contentions that his current psychiatric symptoms are the result of several in-service physical assaults, including sexual harassment, by another service member.  In addition, the VA examiner should specifically comment on the other psychiatric diagnoses of record, including the diagnosis of malingering provided by the December 2001 VA examiner.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5. The AOJ should schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's claimed recurrent TBI residual disability.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should identify any and all residual TBI symptoms experienced by the Veteran and offer the following opinion:

Is it at least as likely as not (a 50 percent probability or higher) that the TBI residual symptoms identified had their onset during service, or are otherwise related to active service?  

In rendering the above opinion, the VA examiner should specifically comment on the Veteran's contentions that his current symptoms are the result of several in-service physical assaults by another service member.  In addition, the VA examiner should specifically comment on each of three post-service motor vehicle accidents and their effect, if any, on the Veteran's current symptomatology.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


